DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 are pending.
The foreign priority application No. 2017-170178 filed on September 05, 2017 in Japan has been received and it is acknowledged.
The Office Action introduces new grounds of rejection for claims 1, 2, 4, and 5.
Therefore, the Office Action is made non-final.
The examiner apologizes for any inconvenience this may cause.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Haraguchi et al. (EP 1 596 253) in view of Victor et al. (US Patent 6,127,094).
With regard to claim 1, Haraguchi et al. teach a photosensitive resin composition comprising a hydrophilic resin, a photopolymerizable unsaturated compound, and a photopolymerization initiator (abstract, par.0012). The photosensitive composition is used to obtain a water-developable printing plate (abstract).

The hydrophilic resin may be a polyamide polymer (par.0013), and it is equivalent to the “polyamide (a)” in claim 1.
The photopolymerizable unsaturated compound comprises one or more unsaturated double bonds in the molecule (par.0020), and it is equivalent to the “cross-linking agent having one or more unsaturated group(s) (b)” in claim 1.
Haraguchi et al. teach that the photosensitive composition is a solvent-free composition (par.0060), but fail to teach that the photosensitive resin composition comprises the claimed fatty acid ester (d).
Victor et al. teach a water-developable polymerizable composition for preparation of printing plates (abstract), wherein the polymerizable composition is a solvent-free combination of copolymers (A) and (E), a wash out aid (B), an ethylenically unsaturated monomer (C), a photopolymerization initiator (D), a plasticizer (F), and an emulsifier (G) (claim 13).
The emulsifier (G) is added to make solid rubber domains of the photopolymerizable composition compatible with an aqueous developing solution, and may be sorbitol monostearate (column 9, lines 23-30 and lines 36-37).
The rubber domains in the photopolymerizable composition of Victor et al. are derived from a polymer (E) which may be derived from polybutadiene or isoprene (column 7, lines 40-65).
Haraguchi et al. teach that the photosensitive composition comprises a hydrophobic resin(b), which is a polymer of butadiene or isoprene (par.0019), and it is developed with a water-based developer (par.0033-0034).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include sorbitol monostearate emulsifier in the photosensitive composition of Haraguchi et al., in order to increase the compatibility of the hydrophobic resin (b) with the water-based developer.
Sorbitol is an alcohol of formula: 
    PNG
    media_image1.png
    76
    160
    media_image1.png
    Greyscale
 and stearic acid is represented by the formula:
    PNG
    media_image2.png
    196
    631
    media_image2.png
    Greyscale
 .
Therefore, sorbitol monostearate is a “fatty acid ester (d) with more than two hydroxyl groups and 24 carbon atoms in the molecule, wherein the fatty acid ester is an ester of a fatty acid with 18 carbon atoms”.
Victor et al. further teach that an emulsifier, such as sorbitol monostearate, may be used in the photopolymerizable composition is an amount of preferably 0.5-5wt% (column 9, lines 46-52). This range is within the claimed range for the fatty ester (d) in claim 6.
The limitation “for flexographic printing” in claim 1 is merely an intended use and adds no patentable weight to the claim.
Therefore, the photosensitive composition of Haraguchi modified by Victor is equivalent to the water-developable photosensitive composition in claim 1.
With regard to claim 2, Haraguchi et al. teach that a hydrophilic resin, such as polyamide may represent 10-80 parts by mass of the photosensitive resin composition (par.0018). This range includes the claimed range for a polyamide (a).
A polyamide comprises 100mol% of a structural unit comprising an amide bond.
Haraguchi et al. teach that the photopolymerizable unsaturated compound represents 0.5 to 30 parts by mass of the photosensitive resin composition (par.0021). This range overlaps the claimed range for the cross-linking agent (b).
Haraguchi et al. teach that the photopolymerization initiator (d) represents 0.1 to 10 parts by mass of the photosensitive resin composition (par.0027). This range is identical to the range for the photopolymerization initiator (c).
With regard to claim 4, Haraguchi et al. teach a photosensitive resin plate comprising a PET film, an adhesive layer, and the photosensitive composition (par.0061). 
The PET film is equivalent to the claimed support.
The limitation “for flexographic printing” is merely an intended use and adds no patentable weight to the claim.
Therefore, the photosensitive resin plate of Haraguchi modified by Victor is equivalent to the photosensitive resin original plates in claim 4.
With regard to claim 5, the limitation “in combination with a UV ink or a UV varnish” refers to an intended use and adds no patentable weight to the claim.
Therefore, the photosensitive resin plate of Haraguchi modified by Victor is equivalent to the photosensitive resin original plate in claim 5.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Haraguchi et al. (EP 1 596 253) fail to teach a water-developable photosensitive composition comprising 0.2-6wt% of a fatty acid ester (d) which is sorbitan monooleate, sorbitan monostearate, or glycerol behenate.
There are no prior art teachings that would motivate one of ordinary skill to modify Haraguchi et al. and obtain the water-developable photosensitive composition in claim 3 of the instant application.

Response to Arguments
Applicant’s arguments, see the Remarks filed on June 01, 2022, with respect to the rejection of claims 1-5 under 35 U.S.C. 103 as being unpatentable over Haraguchi et al. (EP 1 596 253) in view of Okamoto (US Patent 5,284,735). have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. 
However, upon further consideration, a new ground of rejection is made in view of Haraguchi et al. (EP 1 596 253) in view of Victor et al. (US Patent 6,127,904).	
The examiner would like to note also that the objection to the specification is withdrawn following the applicant’s amendment to page 1 of the specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANCA EOFF whose telephone number is (571)272-9810. The examiner can normally be reached Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H. Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANCA EOFF/Primary Examiner, Art Unit 1722